WHEELER, District Judge.
This article is precipitated chalk, dried and bolted, and imported and used for making a tooth powder. It was assessed at I cent per pound under paragraph 13 of the act of July 24, 1897 (30 Stat. 152 [U. S. Comp. St. 1901, p. 1627]), as “chalk (not medicine nor prepared for toilet purposes) when ground, precipitated naturally or artificially, or otherwise, prepared,” apparently because it is not a complete toilet article, but only “intended to-be used in the preparation of a toilet article.” But the exception is not of toilet articles, but of chalk prepared for toilet purposes, and the use intended is a toilet purpose. It seems to be a manufacture of chalk not otherwise provided for, under another clause of that paragraph, and dutiable at 25 per cent, ad valorem-.
Decision reversed.